UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Materials Pursuant to §240.14a-12 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant Payment of Filing Fee (Check the appropriate box): ☒ No Fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: Proxy Statement , 2014 Important Voting Information Inside American Century International Bond Fund July 11, 2014 International Bond Fund Shareholders: Proxy proposals for your vote Dear Shareholder, We are asking you to vote on two proposals regarding your International Bond Fund. Your vote is extremely important, no matter how large or small your holdings. The Board of Trustees for this fund, including the Independent Trustees, unanimously approved and recommends that you vote FOR the proposals. The Q&A and proxy materials on the following pages describe in more detail the proposals below: 1. To approve a change in International Bond Fund’s investment objective. 2. To approve re-classification of International Bond Fund’s investment objective from “fundamental” to “non-fundamental.” How to vote Vote by one of the following methods: ● Online – Please have your vote card handy for the web address and your voting number. ● Phone – Please have your vote card handy for the phone number and your voting number. ● Mail – Mark your proxy vote, sign and return in the enclosed postage-paid envelope. Questions? Our proxy solicitor, D.F. King, may contact you if we haven’t received your vote. If you have any proxy questions or need assistance in casting your vote, please contact D.F. King at 1-888-505-5751. Thank you for investing with American Century Investments. Sincerely, Jonathan S. Thomas President and Chief Executive Officer American Century Investments American Century Investments – 4500 Main Street, Kansas City, Missouri 64111 AMERICAN CENTURY INVESTMENTS International Bond Fund IMPORTANT NEWS FOR SHAREHOLDERS While we encourage you to read all of the proxy materials, you will find a brief overview of the proposals below. The overview and accompanying Q&A contain limited information, should be read in conjunction with, and are qualified by reference to, the more detailed information contained elsewhere in the proxy statement. Shareholders of the International Bond Fund are being asked to consider the following proposals: 1. To approve a change in the International Bond Fund’s investment objective from seeking “high total return by investing in high-quality, non-dollar-denominated government and corporate debt securities outside the US” to seeking “total return”; and 2. To approve reclassification of the International Bond Fund’s investment objective from “fundamental” to “non-fundamental.” Questions and Answers Q.When will the special meeting be held? Who can vote? A.The special meeting will be held on September 15, 2014, at 10:00 a.m. Central Time at American Century’s office at 4500 Main Street, Kansas City, Missouri. Please note this will be a business meeting only. No presentations about the fund are planned. If you owned shares of the fund at the close of business on June 30, 2014, you are entitled to vote, even if you later sold the shares. Each shareholder is entitled to one vote per dollar of shares owned, with fractional dollars voting proportionally. Q.What is the proposed change to the investment objective of the International Bond Fund? A.
